Citation Nr: 0823948	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-38 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury (claimed as a left-sided body condition).

2.  Entitlement to an initial disability rating in excess of 
10 percent for a seizure disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1984 to 
January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted the veteran's claim of 
entitlement to service connection for a seizure disorder, 
assigning a 10 percent disability rating, and denied 
entitlement to service connection for residuals of a head 
injury.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a thorough review of the veteran's claims folder, the 
Board has determined that additional development must be 
accomplished prior to the adjudication of the veteran's 
claims.  

On his VA Form 9, submitted in October 2004, the veteran 
indicated that he wished to be scheduled for a hearing at the 
RO before a traveling member of the Board.  The veteran was 
subsequently scheduled for a Travel Board hearing in April 
2008, to which he failed to report.  In a communication 
received in June 2008, the veteran stated that he did not 
receive notice of the scheduled Travel Board hearing as he 
had relocated to Louisiana.  He stated that he wished to be 
rescheduled for a Travel Board hearing.  Later in June 2008, 
it was determined by the undersigned Chief Veterans Law Judge 
that the veteran had provided good cause for not reporting to 
his previously scheduled hearing and that he should be 
rescheduled for a Travel Board hearing at the New Orleans, 
Louisiana, RO.



Accordingly, the case is REMANDED for the following action:

This claim is remanded so that 
jurisdiction of the claims file can be 
transferred to the New Orleans, 
Louisiana RO for the purpose of 
scheduling the veteran for a Travel 
Board hearing at that office before a 
member of the Board.  After the hearing 
has been held, the case should be 
returned directly to the Board for 
further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  See 
38 C.F.R. § 20.1100(b) (2007).


